Citation Nr: 1630907	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2000 and February 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In September 2003, the Veteran testified before an RO hearing officer; a transcript of that hearing is of record. 

By way of history, in March 2005, the Board denied the Veteran's claim for service connection for PTSD.  In an August 2006 decision, the U.S. Court of Appeals for Veterans Claims remanded the claim in keeping with a Joint Motion for Partial Remand filed by the parties.  The Veteran's claim was remanded by the Board in May 2007, in March 2009, in January 2011, October 2012, October 2013, November 2013, and August 2015.  All additional development has been completed and a Supplemental Statement of the Case was issued in September 2016.  

The case has been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Appellant did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Appellant's alleged in-service stressors.

2.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

3.  A personality disorder was not manifest during service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A personality disorder is not a disease or injury within the meaning of the law providing compensation. 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran has alleged several stressors in relation to his claim for entitlement to service connection for PTSD.  He described the following stressful incidents: constant racial fights on Midway Island, his roommates were incarcerated for attempted murder; being arrested for slaying goony birds; his own arrest for attempted murder of a Navy Seal; and attempting to  talk 1500 men into charging the quarter deck on Midway to take over the island.

The Veteran served on active duty from April 1974 to November 1975.  Service personnel records reveal the veteran reported to the United States Naval Station at Midway Island in March 1975.  He was stationed there until November 1975.  The Veteran did not have any service in the Republic of Vietnam.  

In June 1975, the Veteran received non-judicial punishment for assault and battery. It was recommended that the Veteran be discharged by reason of unfitness.  The Veteran's commanding officer, RNK (initials), indicated that the Veteran demonstrated a marked inability to avoid frequent involvement with military authorities.  In September 1975, the Veteran was cited for failure to go to appointed place of duty and three specifications, use and possession of marijuana and being present where marijuana was being used.  

Service treatment records were devoid of any complaints of or treatment for PTSD.  In March 1975, the Veteran complained of nerves and insomnia.  The examiner determined that the veteran was "excited about going home."  The October 1975 separation examination was negative for a psychiatric disorder, to include PTSD.

Service treatment records also reflect that, in April 1975, he was seen for abrasions of the 3rd and 4th digits of the right hand after getting his fingers caught on the rim of a basketball goal.  In September 1975, he was seen for a right hand injury which resulted in the diagnosis of a fracture (for which service connection is in effect).  There was no notation that this injury resulted from a personal assault.  

The Veteran was first diagnosed with severe symptoms of PTSD in December 1999.  The treatment record notes that the Veteran was a "VietNam veteran."  VA outpatient treatment records dated in 2001 show continued treatment for PTSD.

In an April 2001 stressor statement, the Veteran reported the following stressful incidents: racial tensions on Treasure Island; seeing a group of black men stabbing two boys and then chasing him; being blasted with a fire hose off the pier and into San Francisco Bay; receiving a Captain's mast for fighting; witnessing his roommates beating their Chief and their subsequent conviction/incarceration for attempted murder; torturing Viet Cong detainees on Turtle Island; his own charge and acquittal of attempted murder; and someone trying to kill him in a Shore Patrol 10-ton truck.

In a July 2001 statement, the Veteran indicated that he had provided all the information about Vietnam.  He further stated that he could not give any more specific information about the claimed events and to check for investigative reports with NCIS.

The Veteran provided testimony before the local RO via videoconference in September 2003.  He testified that he was not basing his claim on combat exposure.  He stated that he did not have any combat duty in Vietnam.  He described the following stressful incidents: constant racial fights on Midway Island, his roommates were incarcerated for attempted murder; being arrested for slaying goony birds; his own arrest for attempted murder of a Navy Seal; and talking 1500 men into charging the quarter deck on Midway to take over the island.

Lay statements from the Veteran's father and brother indicated he wrote a letter home during service saying that he was a prisoner of war (POW).  The Veteran's father stated that this letter caused the veteran's mother to contact Red Cross for information as to where the Veteran was being detained and her subsequent mental breakdown.  They both described a change in the veteran's behavior after his discharge.

The August 2006 Joint Motion for Partial Remand indicates that VA failed in its duty to assist the veteran with his claim by not requesting a search of service department records in an attempt to verify stressors reported by the Veteran.   The Joint Motion observed that no attempt had been made to verify the arrest and conviction of the Veteran's roommates with records from the base command at Midway.  There was also no evidence of any attempt being made to verify any of the alleged race riots or the assault alleged to have occurred on Treasure Island.  In response, the Board remanded the Veteran's claim in May 2007, and again in March 2009, in an effort to comply with the Joint Motion.  

An April 2008 statement from Black Hills Health Care system states that the Veteran has PTSD as a result of a personal assault while he was on active duty.  The authoring nurse practitioner noted that the diagnosis was based on the Veteran's history, his current medical records, and his service records.  

In May 2008, a stressor statement was received from the Veteran which indicated that he was the victim of a personal attack while on active duty and this was the cause of his PTSD.  According to the Veteran he was hit with a club by someone that came up behind him while he was walking on Midway Island.  In a September 2009 statement, the Veteran alleged that he was personally assaulted during service and that incident resulted in the fractured right hand for which he is service connected.  

In response to the Board's multiple remands, attempts to verify these stressors with the National Personnel Records Center (NPRC), Navy Criminal Investigative Service (NCIS), National Archives and Records Administration (NARA), United States Armed Services Center for Research of Unit Records (USASCRUR), and Judge Advocate General (JAG), resulted in negative responses.  The USASCRUR noted that that a Japanese submarine, Isoshio, did make port at Midway in August 1974, but this was before the Veteran was stationed on the island.  Attempts to locate treatment records at Midway Hospital and Tripler Medical Center were also negative.  

A VA medical professional reviewed the record and supplied an August 2009 report regarding whether the alleged in-service personal assault likely occurred.  Following review of the record, the VA examiner opined that it was less likely that the Veteran exhibited behavioral changes from the time of the claimed assault.  He noted that the Veteran showed behavioral issues resulting in numerous disciplinary infractions prior to the date of the reported assault.  The VA examiner also noted that the Veteran, in connection with a 1993 claim for service connection of a right hand disorder, reported that his right hand injury occurred due to an accident; the Veteran made no assertion of any assault in 1993.

Added to the record in 2011 were various articles obtained from the internet, to include excerpts pertaining to travel in Vietnam and Naval Aviation Flight Records.  

In April 2012 and August 2012 statements from sailors who reportedly served with the Veteran on Midway Island, the sailors attested to the racial tension on Midway Island.  One sailor recalled that the Veteran was jumped a few times for being a white sailor and for saying things that some of the black sailors reportedly did not like.  The sailor recalled that the Veteran's hand was broken and he nearly lost an eye.  He also recalled that there were fights and stabbings on a weekly basis on Midway Island. In the April 2012 statement, the sailor noted that another sailor (identified later by the Veteran as a chief petty officer) had hung himself on the Midway Island base golf course.

An August 2012 report by B. Center, M.D. indicates that she reviewed the entire claims file, and her report included a very thorough summarization of the pertinent records contained therein.  She stated that the Veteran described a "rough childhood" and that his father was physically abusive; the Veteran also reported that he did not do well in school academically, and denied pre-service psychiatric treatment and complaints.  She found that the Veteran's account of his inservice assault was credible and confirmed that he suffered from a severe, chronic, and totally disabling psychiatric condition characterized by symptoms consistent with PTSD secondary to his experiences on Midway Island (to include stress as indicated by being treated for hives, the right hand fracture, and his numerous disciplinary issues), but particularly the assault that occurred there.   Later, in the above August 2012 private medical report/opinion, the clinician noted the Veteran's report of a sailor hanging himself from a tree at the island's golf course.  According to the Veteran's report, people were poking the deceased sailor with a stick.  The Veteran reportedly attempted to help get the body down.  According to Dr. Center the Veteran described symptoms of poor sleep, nightmares, hypervigilance, intrusive recollections of past events, feeling numb, isolation, and avoidance; he reported rage and irritability, depressed mood, and thoughts of suicide.  She noted that the Veteran's feelings about race and conflicts with members of "black gangs" had a clear paranoid quality.  Diagnoses were PTSD and depressive disorder, not otherwise specified.  She concluded that she found his report of an assault credible and confirmed that he has a severe, chronic, and disabling psychiatric condition characterized by symptoms consistent with PTSD secondary to his experiences and an assault that occurred during his military service.

The Veteran was afforded a VA examination in January 2013.  He was diagnosed with a personality disorder not otherwise specified and the VA examiner noted that the Veteran did not have a diagnosis of PTSD that conformed with DSM-IV criteria.  The Veteran reported stressors of racial tension on Midway Island, an attack on a Caucasian man by a group of African American men, being pushed into the San Francisco Bay by the water stream of a fire hose, witnessing his roommates beat their Chief, witnessing Cambodian detainees on Turtle Island being hit, being subjected to threats by NCIS agents after his roommate killed goony birds, nearly being hit by a Shore Patrol truck while riding his bike, personal assault, and that he found a Chief Petty Officer hanging from a tree on the golf course.  The VA examiner noted that, in each instance, there is no documentation in the Veteran's claims file that would verify these events, and that there are no indirect markers to verify the events.  The events are not related to hostile military or terrorist activity.  The VA examiner, in addition to determining that the Veteran did not meet criteria A (stressor event) for a diagnosis of PTSD, found that the Veteran did not meet criterion B, C, D, E, or F.  

The Veteran's psychiatric symptoms were suspiciousness, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner noted that the Veteran had an enduring pattern of inner experience and behavior that deviates markedly from the expectations of society; the pattern is pervasive and inflexible, and causes distress and mild impairment in social and occupational functioning.  His personality disorder involves a pattern of disregard for the rights of others, a lack of empathy, impulsivity, and sense of entitlement; his personality disorder includes antisocial and narcissistic elements.  The VA examiner also noted that the report of Dr. Center was reviewed, and pointed out that the diagnosis of PTSD was based upon a history of traumatic stressor events in military service which were neither verified nor conceded.  The VA examiner concluded that it was less likely than not that the Veteran had PTSD, and that the Veteran's personality disorder is not associated with his military service; no other mental disorders were found upon mental status evaluation.

Pursuant to the November 2013 Board remand, the RO conducted a more extensive search to try to corroborate the Veteran's claimed stressor of having witnessed a fellow sailor hanging himself.  The RO corroborated that the authors of the April 2012 and August 2012 letters did serve at the US Naval Base Midway Island.  A response from the JSRRC notes that after reviews of the 1974 and 1975 command histories for Midway Island, the history reveals that, in June 1974, a soldier was found in an apparent suicide by hanging on the Naval Station Midway Island Golf Course.  

The Veteran was afforded another VA examination in September 2015.  The VA examiner reviewed the Veteran's electronic claims file, to include the Veteran's military service treatment and personnel records, military separation examination report, VA treatment records, private psychiatric evaluation reports, buddy statements, and prior VA examination reports.  According to the VA examiner, the Veteran does not meet the DSM-IV or DSM-V criteria for a diagnosis of PTSD, and instead meets the criteria for unspecified personality disorder and alcohol use disorder, in remission.  The VA examiner noted that most personality disorders begin in adolescence or early childhood, and that the Veteran's personality disorder probably has its roots in the childhood physical abuse his alcoholic father inflicted upon him; childhood trauma frequently has a dramatic negative impact on personality.  The VA examiner noted that the Veteran's symptoms attributed to his personality disorder included chronic distrust and suspiciousness, lack of empathy, detachment from social relationships, antisocial behavior, impulsivity, histrionic personality traits (intimidation, argumentativeness, and entitlement manifested by excessive and dramatic emotional outbursts), and narcissism; the VA examiner found that the Veteran's current occupational and social dysfunction was due to his personality disorder.  

The VA examiner further indicated that there were concerns about the Veteran's credibility and the impact of the Veteran's childhood abuse, and that he Veteran was exaggerating and fabricated both stressors and symptoms.  The VA examiner noted that the Veteran provided conflicting and inconsistent information with regard to his military history and occupational history.  In this regard, the examination report indicates that the Veteran reported that he was a Vietnam Veteran and POW despite having no service in Vietnam, that he reported being a part of racial conflict while on Midway Island despite all investigations in these conflicts being unfounded, that the Veteran reported witnessing a hanged soldier but that the hanging occurred before he reached Midway Island.  

The VA examiner, in addressing the Veteran's contention that hearing about the hanging, which occurred before his arrival on Midway Island, could constitute a stressor for purposes of a diagnosis of PTSD, noted that an incident may constitute a stressor event where the individual experiences the traumatic event, the individual witnesses a traumatic event as it occurred to another, the individual learns of a traumatic event that occurs to a close family member or friend, or the individual has repeated or extreme exposure to aversive details of a traumatic event (such as a first responder).  The VA examiner pointed out that the Veteran did not meet these criteria, as the Veteran did not experience a traumatic event and was not present during the suicide by hanging, as the event happened months before he was stationed on Midway Island, and there is no evidence to support that the Veteran was close to or even knew the individual who committed suicide; also, the Veteran did not have repeated or extreme exposure to aversive details of a traumatic event such as first responder collecting human remains or being exposed to details of child abuse would experience.  The VA examiner further explained that the lack of a close relationship between the Veteran and the person who committed suicide renders any indirect exposure insufficient to meet diagnostic criteria.  The VA examiner also found that, under the DSM-IV criteria for PTSD, the alleged stressor (hanging) does not meet diagnostic criteria, as the Veteran was not exposed to a traumatic event in which the person experienced, witnessed, or is confronted with an event or events that involved actual or threatened death and involved intense fear, helplessness, or horror; knowledge of the hanging death by suicide of someone that one does not know does not constitute a sufficiently traumatic event to meet the diagnostic criteria.  In examining the other diagnostic criteria for a diagnosis of PTSD, the VA examiner found that the Veteran did not report any avoidance symptoms.  The VA examiner concluded that it is less likely than not (less than 50/50 probability) that the Veteran has PTSD or subthreshold PTSD (Other Specified Trauma- and Stressor-Related Disorder) caused by knowledge of the hanging/suicide, as the Veteran did not know the victim.

November 2010 and June 2016 reports from M.L. Cesta, M.D. state that, because the Veteran did not undergo any psychiatric treatment before service, and did not demonstrate any mental illness, behavior changes, emotional difficulties, substance abuse, or symptoms of a personality disorder prior to service, the Veteran's mental illness must be due to a stressor event during service.  According to Dr. Cesta, the Veteran experienced stressor events including a personal assault and violence and racial tension while on Midway Island; his service-connected boxer's fracture of the right hand is proof of violence and injury, and thus a stressor is confirmed.  Dr. Cesta also stated that the Veteran is a credible historian who articulates the diagnostic criteria for a diagnosis of PTSD; according to Dr. Cesta, there is no diagnosis by a VA examiner which is indicative of fabrication of information.  With regard to Criteria A of the DSM-IV/V, the hanging of a fellow service member on Midway Island, prior to the Veteran's arrival on the island is sufficient to meet the criteria for a diagnosis of PTSD because "a basic attribute of the military service [is] the connection between individuals in the same branch of service", such that "when you serve in the military and someone dies in your branch of service, in a traumatic fashion, such as a hanging from a tree, that person is not a stranger" and the death is equivalent to that of a close friend or family member.  

The Board finds that, in this Veteran's case, the claimed in-service events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Board acknowledges that multiple stressors have been reported by the Veteran, including personal assault, but points out that all avenues to verify his stressors have been exhausted and there is nothing to corroborate his assertions.  To this point, the Board notes that the NPRC, NCIS, NARA, USASCRUR, and JAG, resulted in negative responses, and that attempts to locate treatment records at Midway Hospital and Tripler Medical Center were also negative.  Likewise, as the January 2013 VA examiner pointed out, there were no indirect markers to verify the Veteran's assertions.

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  

To the extent that the Veteran has asserted that his claimed PTSD is due to personal assault, this assertion is not substantiated by the evidence of record.  Nevertheless, the January 2013 and September 2015 VA examiners indicated that, even if a stressor was confirmed, the Veteran did not meet the criteria for a diagnosis of PTSD.  According to the January 2013 VA examiner, he did not meet criterion B, C, D, E, and F; the September 2015 VA examiner stated that the Veteran did not meet criteria C.  The Board notes that the opinions of the VA examiners are consistent with the medical evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, VA treatment records reflecting a diagnosis of PTSD lack sufficient detail, including the symptoms to support a diagnosis.  In this regard, the Board finds that these diagnoses were solely based on the Veteran's report of symptoms and a reported history of PTSD, and is not based upon a confirmed in-service stressor.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

The Board also acknowledges Dr. Cesta's assertion that the Veteran's service-connected boxer's fracture of the right hand serves to confirm the Veteran's assertions of a personal assault in service such that he meets criteria A for a diagnosis of PTSD.  However, as previously discussed, the January 2013 and September 2015 VA examiners found that the Veteran does not meet the other diagnostic criteria.  Nonetheless, as noted by the August 2009 VA examiner, the Veteran did not assert that the fracture of the right hand was due to an assault until after he filed his claim for service connection of PTSD; his initial claim for service connection of the fracture of the right hand attributed the fracture to an accident in service; this assertion is consistent with the Veteran's service treatment records.  Likewise, service personnel records reflect that the Veteran committed an assault in June 1975, not that he was assaulted.  The Board, as finder of fact, has considered the evidence of record and finds the Veteran's reports of an in-service assault are not credible.  

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Veteran and his representative assert that the mere knowledge of the suicide caused sufficient to distress to the Veteran to cause PTSD, the Board acknowledges these contentions, and the statements of Dr. Cesta, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Significantly, as pointed out by the September 2015 VA examiner, indirect exposure to a traumatic event does not meet the diagnostic criteria for a PTSD diagnosis where the Veteran did not have a close relationship, let alone know, the victim.  Likewise, the Board reiterates that the September 2015 VA examiner found that the Veteran is fabricating stressors and symptoms, and exaggerating the significance of his stressors and symptoms.  In this regard, the Board reiterates that the Veteran and his fellow sailors originally asserted that the trauma was witnessing the hanging, and these statements have been found to be not credible.  The Veteran reported finding an enlisted Chief Petty Officer hanging to the January 2013 VA examiner and only began to assert that mere knowledge of the suicide caused sufficient distress when his assertions of witnessing the hanging and/or finding the victim were disproven by military records.  This weighs heavily against the veracity of the Veteran with respect to his in-service stressors.  Simply put, the Board does not find the Veteran's reports regarding his in-service stressors to be credible.  

To the extent that the Veteran was diagnosed with depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, to the extent that some providers have attributed his current psychiatric disorder to in-service assault, these opinions lack probative value as they are based on a reported history that the Board has found not credible.  

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

The Board acknowledges that a personality disorder was diagnosed by the January 2013 and September 2015 VA examiners, but points out that the VA examiners concluded that it was unlikely that his personality disorder was related to his service; the January 2013 VA examiner found that it was unrelated to his service, and the September 2015 VA examiner explained that the personality disorders begin in adolescence or early childhood, and that the Veteran's personality disorder is likely etiologically related to the Veteran's childhood abuse.  Regardless, personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(b); Beno v. Principi, 3 Vet. App. 434 (1992).  In addition, since a personality disorder is not a disease or injury, the presumptions of soundness and aggravation do not attach.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003).

In this case, the inconsistencies between the Veteran's statements made to health care providers during the 25-plus years since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  That is, the Veteran does not find that his statements regarding an in-service personal assault to be credible.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for PTSD is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


